Order, Supreme Court, New York County (Robert E. White, J.), entered November 4, 1991, which denied plaintiffs motion for an extension of time within which to seek a new trial, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in denying plaintiff additional time pursuant to CPLR 2004 within which to make a post-trial motion for a new trial pursuant to CPLR 4404 and 4405, there being no explanation from plaintiff showing "good cause” for his lengthy delay of more than two years in seeking such an extension, and defendant having died and the Trial Judge having retired in the interim (see, St. Louis v Willey, 92 AD2d 703). Moreover, there can be no review of plaintiffs claimed entitlement to a new trial without a full trial record (see, Robinson & Carpenter v Gangl, 31 AD2d 665). We have reviewed the plaintiffs remaining claims and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Wallach, JJ.